 1
 2
 3
 4
 5
 6
 7
 8                UNITED STATES DISTRICT COURT
 9               CENTRAL DISTRICT OF CALIFORNIA
10
11
12 ECOSERVICES, LLC,            )   ED CV 16-01824-RSWL-SPx
                                )
13               Plaintiff,     )
                                )
14                              )   JUDGMENT
         v.                     )
15                              )
                                )
16 CERTIFIED AVIATION           )
   SERVICES, LLC,               )
17                              )
                Defendant.      )
18                              )
                                )
19
         WHEREAS, on July 2, 2018, the jury returned a
20
     verdict in favor of Plaintiff EcoServices, LLC
21
     (“Plaintiff”) finding that (1) Defendant Certified
22
     Aviation Services, LLC (“Defendant”) infringed claims
23
     1, 9, and 14 of U.S. Patent No. 9,162,262 (the “‘262
24
     Patent”); (2) claims 1, 9, and 14 of the ‘262 Patent
25
     are not invalid; and (3) Defendant willfully infringed
26
     claims 1 and 2 of the now-expired U.S. Patent No.
27
     5,868,860 (the “‘860 Patent”), by offering and
28
                                1
 1 performing on-wing aircraft engine washing services
 2 using the Cyclean Engine Wash system;
 3     WHEREAS, the jury returned a verdict in favor of
 4 Plaintiff in the amount of $1,949,600;
 5     WHEREAS, on October 26, 2018 the Court (1) DENIED
 6 Defendant’s Motion for Judgment of Ineligibility of the
 7 ‘262 Patent [271]; (2) DENIED Defendant’s Motion for
 8 Judgment of Indefiniteness of the ‘860 Patent [273];
 9 (3) DENIED Plaintiff’s Motion for Permanent Injunction
10 [275]; (4) DENIED Plaintiff’s Motion for Attorneys’
11 Fees [272]; and (5) GRANTED Plaintiff’s Motion for
12 Prejudgment Interest, Post-Judgment Interest,
13 Supplemental Damages, and Costs [274];
14     WHEREAS, on October 26, 2018, the Court ordered the
15 parties to meet and confer within sixty days to
16 negotiate an ongoing royalty rate and propose a final
17 judgment, the parties filed a joint Submission [295] on
18 December 26, 2018; and on January 16, 2019, the Court
19 accepted the negotiated ongoing post-verdict royalty
20 rate of $400 per infringing wash;
21     IT IS HEREBY ORDERED, ADJUDGED, and DECREED that
22 judgment is entered as follows:
23     1.   Defendant is found to have infringed claims 1,
24          9, and 14 of the ‘262 Patent.
25     2.   Defendant is found to have willfully infringed
26          claims 1 and 2 of the ‘860 Patent.
27     3.   Claims 1, 9, and 14 of the ‘262 Patent are not
28          invalid.
                              2
 1   4.   The Court awards damages for Defendant’s
 2        infringement through the end of December 2017,
 3        in the amount of $1,949,600.
 4   5.   Because the jury’s damages award did not
 5        include the time from January 2018 to the entry
 6        of the jury verdict on July 2, 2018, the Court
 7        further awards supplemental damages to
 8        Plaintiff in the amount of $125,600 for 314
 9        engine washes at a $400 per wash rate.
10   6.   Further, in accordance with the Court’s October
11        26, 2018 Order, the parties have negotiated a
12        royalty rate of $400 per wash as the reasonable
13        royalty for infringing washes occurring after
14        July 2, 2018.
15   7.   Plaintiff is further entitled to pre-judgment
16        interest at the rate of 7% simple interest per
17        annum.   Such interest shall apply to applicable
18        royalties until the entry of judgment.
19   8.   Upon entry of the instant judgment, Defendant
20        shall provide Plaintiff a final accounting of
21        the total number of washes performed from the
22        time infringement began until the entry of this
23        judgment so that the pre-judgment interest can
24        be calculated.
25   9.   Plaintiff is further entitled to post-judgment
26        interest calculated in the manner set forth in
27        28 U.S.C. § 1961(a).
28   10. Plaintiff is entitled to statutory costs.
                             3
 1     As no Defendants remain, the clerk shall close this
 2 matter.
 3
 4 IT IS SO ORDERED.
 5
 6 DATED: January 16, 2019    /s/ RONALD S.W. LEW
 7                                HONORABLE RONALD S.W. LEW
                                  Senior U.S. District Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                              4
